Name: Commission Delegated Regulation (EU) 2016/142 of 2 December 2015 amending Annex I to Regulation (EU) No 1305/2013 of the European Parliament and of the Council and Annex III to Regulation (EU) No 1307/2013 of the European Parliament and of the Council
 Type: Delegated Regulation
 Subject Matter: agricultural policy;  EU finance;  economic policy;  economic geography;  cooperation policy;  regions and regional policy
 Date Published: nan

 4.2.2016 EN Official Journal of the European Union L 28/8 COMMISSION DELEGATED REGULATION (EU) 2016/142 of 2 December 2015 amending Annex I to Regulation (EU) No 1305/2013 of the European Parliament and of the Council and Annex III to Regulation (EU) No 1307/2013 of the European Parliament and of the Council THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1305/2013 of the European Parliament and of the Council of 17 December 2013 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) and repealing Council Regulation (EC) No 1698/2005 (1), and in particular Article 58(7) thereof, Having regard to Regulation (EU) No 1307/2013 of the European Parliament and of the Council of 17 December 2013 establishing rules for direct payments to farmers under support schemes within the framework of the common agricultural policy and repealing Council Regulation (EC) No 637/2008 and Council Regulation (EC) No 73/2009 (2), and in particular Article 7(3) thereof, Whereas: (1) In accordance with Article 7(2) of Regulation (EU) No 1307/2013, the estimated product of the reduction of payments referred to in Article 11 of that Regulation is to be made available as Union support for measures under rural development. Annex I to Regulation (EU) No 1305/2013 and Annex III to Regulation (EU) No 1307/2013 were amended by Commission Delegated Regulation (EU) No 1378/2014 (3) following Member States' notifications on the estimated product of reductions pursuant to Article 11(6) of Regulation (EU) No 1307/2013. (2) In the United Kingdom, the legislation implementing the Union rules on direct payments in Wales has been quashed by a national court order. As a consequence, new decisions were taken by the United Kingdom for the implementation of direct payments in Wales and notified to the Commission. While it is for the United Kingdom to ensure that those new decisions respect the applicable legal framework and general principles of Union law, it is appropriate to take those new decisions into account. More precisely, as those new decisions affect the estimated product of the reduction of payments referred to in Article 11(6) of Regulation (EU) No 1307/2013 for the United Kingdom, it is appropriate to adapt Annex I to Regulation (EU) No 1305/2013 and Annex III to Regulation (EU) No 1307/2013 accordingly. (3) Regulations (EU) No 1305/2013 and (EU) No 1307/2013 should therefore be amended accordingly. (4) As the amendments made by this Regulation affect the application of Regulations (EU) No 1305/2013 and (EU) No 1307/2013 for the year 2015, this Regulation should apply from 1 January 2015, HAS ADOPTED THIS REGULATION: Article 1 Amendment of Regulation (EU) No 1305/2013 Annex I to Regulation (EU) No 1305/2013 is amended in accordance with Annex I to this Regulation. Article 2 Amendment of Regulation (EU) No 1307/2013 Annex III to Regulation (EU) No 1307/2013 is amended in accordance with Annex II to this Regulation. Article 3 Entry into force and application This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 December 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 487. (2) OJ L 347, 20.12.2013, p. 608. (3) Commission Delegated Regulation (EU) No 1378/2014 of 17 October 2014 amending Annex I to Regulation (EU) No 1305/2013 of the European Parliament and of the Council and Annexes II and III to Regulation (EU) No 1307/2013 of the European Parliament and of the Council (OJ L 367, 23.12.2014, p. 16). ANNEX I Annex I to Regulation (EU) No 1305/2013 is amended as follows: (1) The entry for the United Kigdom is replaced by the following: United Kingdom 475 531 544 848 443 195 850 859 320 754 569 938 754 399 511 755 442 113 756 171 870 5 195 417 491 (2) The entry for the Total EU-28 is replaced by the following: Total EU-28 5 264 723 001 18 149 536 729 18 649 599 495 14 337 026 697 14 346 899 509 14 296 293 137 14 299 181 797 99 343 260 365 (3) The entry for the Total is replaced by the following: Total 5 298 853 700 18 183 668 706 18 683 732 774 14 371 161 305 14 381 035 473 14 330 430 483 14 333 320 553 99 582 202 994 ANNEX II In Annex III to Regulation (EU) No 1307/2013, the entry for the United Kingdom is replaced by the following: United Kingdom 3 170,7 3 177,3 3 183,6 3 192,2 3 201,4 3 591,7